 

Exhibit 10.4

 

BR SPRINGHOUSE MANAGING MEMBER, LLC

ASSIGNMENT OF MEMBERSHIP INTEREST

 

Effective as of the 2nd day of April, 2014, for value received, BLUEROCK SPECIAL
OPPORTUNITY + INCOME FUND, LLC, a Delaware limited liability company
(“Assignor”), a member of BR SPRINGHOUSE MANAGING MEMBER, LLC, a Delaware
limited liability company (the "Company”), hereby sells, assigns and transfers
unto BEMT SPRINGHOUSE, LLC, a Delaware limited liability company, (“Assignee”),
all of its right, title, and interest to its forty nine percent (49%) limited
liability company interest in the Company, together with any and all claims,
title, interests, entitlements, capital account balances, distributions, and
other rights related to such limited liability company interest (the
“Interest”). Assignee hereby accepts from Assignor the Interest and agrees to be
substituted as a member in the Company in the place and stead of Asssignor with
respect to the Interest assigned to and accepted by Assignee as provided herein.

 

Assignor, in its capacity as a manager and a member of the Company, consents to
and hereby admits Assignee as a member of the Company, with all rights and
obligations as a substitute member of the Company with respect to the Interest.
Assignee agrees to be bound by the terms of the Company’s limited liability
company agreement, and by execution of this Assignment becomes a party thereto,
and assumes and agrees to pay and discharge when and as due all the liabilities,
obligations, and responsibilities of Assignor arising from the Assignor’s
ownership of the Interest acquired by Assignee from and after the date hereof.
Assignor and assignee mutually agree to reasonably cooperate at all times from
and after the date hereof with respect to any of the matters described herein,
and to execute such further documents as may be reasonably requested for the
purpose of giving effect to, evidencing or giving notice of the transaction
evidenced by this Agreement.

 

This Assignment shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective heirs, personal representatives, successors
and assigns. No supplement, modification, waiver or termination of this
Assignment or any provisions hereof shall be ebinding unless executed in writing
by the person to be bound thereby. No waiver of any of the provisions of this
Assignment shall constitute a waiver of any other provision (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

 

This Assignment can be executed in any number of counterparts, each of which,
when so executed, shall be deemed an original such counterparts together shall
constitute one original. This Assignment will be governed by the laws of the
State of Delaware, without giving effect to principles of conflict of laws of
that State.

 

[SIGNATURS ON FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have each duly authorized and executed
this Assignment effective as of the date first written above.

 

  ASSIGNOR:       BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND, LLC,   a Delaware
limited liability company       By:  Bluerock Real Estate, L.L.C., its manager  
  By: /s/ Jordan S. Ruddy     Name:   Jordan S. Ruddy   Title: Authorized
Signatory

 



  ASSIGNEE:       BEMT SPRINGHOUSE, LLC,   a Delaware limited liability company
      By: Bluerock Residential Holdings, L.P.,     a Delaware limited
partnership,     its Sole Member             By: Bluerock Residential Growth
REIT, Inc.,       a Maryland corporation,       its General Partner            
  By: /s/ Christopher J. Vohs         Name:   Christopher J. Vohs         Title:
Chief Accounting Officer  



 

 

 